



EXHIBIT 10.8






























FIRST AMENDED AND RESTATED


MOERDIJK AGREEMENT OF LEASE




BETWEEN




SHELL NEDERLAND CHEMIE B.V.




AND




SHELL EPOXY RESINS NEDERLAND B.V.











































































--------------------------------------------------------------------------------















FIRST AMENDED AND RESTATED
MOERDIJK AGREEMENT OF LEASE


The undersigned,


Shell Nederland Chemie B.V., having its offices at Vondelingenweg 601, 3196 KK
Vondelingenplaat, Rotterdam, the Netherlands ("SNC" or the "Landlord"),


and


Shell Epoxy Resins Nederland B.V., having its offices at Vondelingenweg 601,
3196 KK
Vondelingenplaat, Rotterdam, the Netherlands ("Newco"),


hereby agree as follows:


WHEREAS, SNC and Newco entered into an Agreement of Lease (the "Original Lease")
dated October 29, 1999 for the Site.


WHEREAS, SNC and Newco have entered into a First Amended and Restated Moerdijk
Services, Utilities, Materials and Facilities Agreement (the "SUMF Agreement")
with respect to the Site dated the date hereof.


WHEREAS, SNC and Newco desire to amend and restate the Original Lease on terms
and conditions hereinafter contained (the "Lease").


ARTICLE 1: LETTING OF THE SITE
1.1
SNC hereby lets to Newco the site indicated in Attachment 1, measuring approx.
1.1034 ha in area, situated in Chemieweg at 25 Moerdijk and known at present as
a part of the plot recorded in the land registry as Municipality of Klundert,
Section C, numbers 1902, 1903 and 1904 (the "Site"), on which the Veova
manufacturing facilities are located.that have been transferred to Newco under
the "Asset Contribution Agreement" dated 26th October 1999 (hereinafter: the
"Facilities").



1.2
The Site is let in the condition in which is was on the date hereof (the
"Original State").



1.3
SNC reserves a mandatory right of way throughout the Site in locations
reasonably determined by Newco for the purposes of laying and maintaining
cables, pipelines, etc., subject tc:i the proviso that no substantial hindrance,
disruption or interruption of the operation of the Facilities shall be caused
thereby. Newco shall not be entitled to any compensation whatsoever on that
account and shall tolerate the laying, inspection, maintenance and replacement
of the pipeline(s). Existing SNC cables and lines shall be outlined on a drawing
yet to be produced.



SNC leases to Newco a right of way throughout the SNC's retained portion of
Moerdijk site (the "Landlord's Site") for the purpose of laying and maintaining
cables, pipelines, etc. in locations reasonably determined by parties subject to
the proviso that such right of way shall not cause any substantial hindrance,
disruption or interruption of the operation of the Landlord's operations on the
Landlord's Site. SNC shall not be entitled to any rental whatsoever on that
account and shall tolerate the laying, inspection, maintenance and replacement
of pipelines. SNC also hereby grants Newco an easement of access to the Site
over Landlord's Site in locations reasonably designated by SNC.


1.4
Should either party wish the leased Site to be enlarged, SNC and Newco shall
ente·r into

discussion on this matter in order to review whether such enlargement acceptable
to both
parties can be agreed.


ARTICLE 2: DURATION OF LEASE, TERMINATION


2.1
The lease is deemed to have entered into effect on 1 November, 2000 and shall
end 31 October, 2020. Thereafter Newco shall have the right of prolongation of
the lease for three immediately consecutive periods of five years on each
occasion at the initial rent equal to the index limited rent effective at the
end of the preceding period and otherwise under the same terms and conditions
with the exception of those of the present Article. Under pain of the lapse of
its right, it shall be obliged to inform SNC in writing at least one year before
each such prolongation is due to commence that it shall avail itself of that
right. Notwithstanding the previous sentence, upon the extension of the term of
the SUMF Agreement, the term of this Lease shall be automatically extended for
the same period as the SUMF Agreement. This Lease supersedes the Lease between
SNC and Newco for the Site dated October 1, 1999.








--------------------------------------------------------------------------------





2.2
Should either party wish the Lease to be prolonged beyond the periods referred
to in the

preceding paragraph, SNC and Newco shall enter into discussion on this matter in
order
to review whether such prolongation acceptable to both parties can be agreed.
2.3    Newco may, in addition to its other remedies, terminate this Lease in its
entirety in any of the following circumstances:


(a)     if a Bankruptcy Event (as defined in the SUMF Agreement) occurs and is
continuing in relation to Landlord and Landlord does not provide adequate
assurances to Newco within thirty (30) days of the occurrence of the Bankruptcy
Event that SNC will continue to provide SUMF Items to Newco on the terms and
conditions of the SUMF Agreement;


(b)    with no less than twelve (12) months' prior written notice following the
decision by Newco to discontinue all its operations at the Site; and


(c)    upon the termination of the SUMF Agreement.


2.4
SNC may, in addition to its other remedies, terminate this Lease in any of the
following circumstances:



(a)    if a Bankruptcy Event occurs and is continuing in relation to Newco and
Newco does not provide the Landlord with adequate assurance (such as a priority
lien, advance payment or letter of credit) of continued payment of any
undisputed amount of any sums, owed by Newco hereunder due under this Lease
within thirty (30) days of the occurrence of the Bankruptcy Event; and


(b)    if Newco without proper justification fails to pay any undisputed amount
of any sums, owed by Newco hereunder within three (3) months of the date when·
such payment became due, and such failure continues thereafter for a period of
sixty (60) days after written notice from SNC.


(c)    If Newco does not operate either Plant in accordance with generally
accepted European industry standards, with the Shell Chemicals Limited HSE
standards or with other standards as agreed between the Parties and with the
requirements of Site permits (collectively being referred to as "SNC/Moerdijk
Standards" and with any failure to comply referred to as a "Non-Compliant Act"),
then SNC shall have the right to terminate this Agreement if such Non-Compliant
Act is not ceased by Newco (x) within ten 10) days (or such longer period as may
be approved in writing by SNC, with such approval not to be unreasonably
withheld if the total period is 20 or fewer days) or, (y) if the Non-Compliant
Act is in relation to a standard adopted after the Effective Date and is not
required by any relevant Government Authority, within sixty (60) days or (z) if
the standard is required by a relevant Government Authority, within such period
as is required by such authority, in each case after delivery of written notice
to Newco specifically describing such Non-Compliant Act or acts and directing
Newco to cease such non-compliance ("Non-Compliant Act Notice"); provided that
in all events the maximum period for ceasing the Non-Compliant Act shall not
exceed the period prescribed by any relevant Government Authority. If Newco has
not ceased the NonCompliant Act described in the Non-Compliant Act Notice within
the period as abovedetermined, then SNC may terminate this Agreement by delivery
of written notice to Newco ("Termination Notice"), with such termination being
effective six months after delivery of the Termination Notice. From and after
the delivery of any Termination Notice (including, if applicable, during any
dispute by Newco as to the existence of any Non-Compliant Act) Newco shall cease
and not continue the conduct giving rise to such Termination Notice. If,
notwithstanding the delivery of any Termination Notice, Newco shall not cease
the Non-Compliant Act or Acts, SNC may terminate this Agreement with ten (10)
days notice or such other shorter period of notice as may be prescribed by any
relevant Government Authority. SNC's right to terminate the Lease Agreement
pursuant to this Article 2.4 ( c) is conditional upon the standards referred to
above not being applied by SNC in a manner which discriminates against Newco's
operations compared with other operations on the SNC Moerdijk Site, including
operations conducted by SNC or an SNC Affiliate. If it is not possible to
identify other operations on the SNC/Moerdijk Site that are subject to the
SNC/Moerdijk Standards that are being applied to the operations of Newco, the
enforcement of any such SNC/Moerdijk Standards shall be made by SNC in a manner
having the least disruption or deleterious effect upon the operations of Newco
that are reasonable under the circumstances. As of the Effective Date and for
twelve months prior to that date, it is assumed the Facilities were operated
with no Non-Compliant Act.


(d)    If Newco, without SNC's consent, should put the Site to another use other
than as herein permitted.


ARTICLE 3: RENT


3.1     Newco shall initially pay SNC a rent of NLG 1.50 exclusive of VAT per
square meter per quarter (=NLG 6.00 p.a.). In addition, all amounts that might
be payable by SNC to any government agency in respect of the Site during the
lease period, as well as all obligations that might be imposed on SNC by any
government agency in respect of the Site, shall be borne by Newco.


3.2    Every quarter, commencing on 1st January 2000, the rent shall be adjusted
as follows:


a x c = new rent
b





--------------------------------------------------------------------------------





wherein


"a"    denotes the consumer price index figure in the series CPI for low-income
employed persons' families, total' ( 1990= 100) as published by the Central
Bureau for Statistics for the month immediately preceding the quarter that
immediately precedes the rent adjustment date;


"b"    denotes the same figure as defined under "a" but for the month lying
three months before the month defined under "a", and


"c"    denotes the last effective rent.


3.3
As and when the CBS publishes the aforesaid price index figure on the basis of a
new baseline year, this new series shall be applied in the revision of the rent,
with the use of a coupling factor if necessary. In the event of any difference
of opinion on this matter, the opinion of the CBS shall prevail.



3.4
The rent shall never amount to less than the rent of the previous quarter.



3.5
Should the aforesaid data of the Central Bureau for Statistics fail to
materialize, the rent adjustment shall be calculated by mutual agreement in
accordance with similar criteria.



3.6
All moneys owed by Newco to SNC under the present Agreement shall be remitted by
credit transfer to an account number to be indicated by SNC within 30 days after
they have each been charged to Newco. Periodical payments such as rent payments
shall be made in advance based on statements rendered by SNC.



3.7
The rent shall be augmented by the statutory turnover tax. For that purpose,
parties shall jointly opt for taxed rent. Newco shall sign and hand over the VAT
option declaration drawn up by SNC for that purpose at the time of signing of
the present Agreement.



3.8
Any shortcoming in the punctual payment of the rent shall oblige Newco, without
any notice of default or other notification being required, to pay SNC interest
at the Default Rate (as defined in the SUMF Agreement) on the outstanding amount
(including any interest due) for each month or part of a month that payment is
outstanding.



ARTICLE 4: USE


4.1
Without the consent in writing of SNC, which consent shall not be unreasonably
withheld or delayed, the Site may solely be used for the operation of the
Facilities, and the Site or parts thereof may not be sub-let without the consent
in writing of SNC, not to be unreasonably withheld or delayed.



4.2
Newco shall run the Site in accordance with the industry standards applied by
the industry in similar operations and in keeping with good industry practice
and in compliance in all material respects with applicable law. Newco shall
abide by the SNC/Moerdijk Standards.



4.3
Newco shall at all times abide by all applicable legislation, regulations and
government orders, have the licenses required and abide by those licenses.
Moreover, as and when the Facilities are extended or modified, business
operations are pursued and use is made of the Site in general, and as and when
any activities are pursued for these purposes, all regulations issued by
applicable governmental agencies shall be complied with, whether now or in the
future, including those concerning the location of the plants, in order to avert
any danger, damage or miscarriage or any overloading of the soil. Furthermore,
Newco shall prevent any extension or modification of the Facilities from
inflicting additional costs on SNC or other parties established on the Site and
SNC shall prevent any extension or modification of its Facilities at the Site
from materially and adversely affecting the Site other than as may be permitted
under the SUMF Agreement. If such costs are nonetheless inflicted, they shall be
borne by Newco or SNC, as the case may be. 4.4 SNC shall have access to the Site
and the structures erected thereon after prior notice to Newco and during normal
business hours if such access does not unreasonably interfere with Newco's
operations at the Site in any material respect. SNC shall be entitled to enter
the Site in case of an emergency, such as a fire or an explosion on the Site, so
as to be in a position to take any measures SNC determines fit to take with
respect to such emergency.



4.5
Newco may only construct entrances and exits with the prior consent of SNC in
writing.



4.6
The fences, buildings and plants may only bear advertisements, inscriptions,
announcements, signs and the like pertaining to the business operations of Newco
as well as those prescribed by government agencies.



ARTICLE 5: MAINTENANCE


5.1
Newco shall, at Newco's expense, keep the Site in a clean and orderly condition,
free of accumulations of dirt, rubbish, snow, ice and unlawful obstructions.
Newco shall also keep the Facilities in good order and condition, ordinary wear
and






--------------------------------------------------------------------------------





tear excepted, and to that end shall perform all necessary maintenance and make
all necessary repairs and replacements, interior and exterior, structural and
non-structural, extraordinary as well as ordinary, foreseen as well as
unforeseen (including, without limitation, maintenance and repair of the heating
and air conditioning system and the fire detection/protection and alarm systems
and other systems on the Site), all in accordance with operation and maintenance
standards applied by prudent owners of similar properties in the area and
otherwise consistent with the operation and maintenance standards applied by SNC
during the period of SNC' s ownership of the Site.


5.2
All costs of laying and maintaining paving, sewers, electricity, gas and water
lines and lighting on or for the purposes of the Site shall be borne by Newco
unless such cost is provided for under the SUMF Agreement. If such lines and
lighting are used by Newco and others, such costs of laying and maintaining
shall be prorated among all users.



ARTICLE 6: RESTORATION OF SITE AND ITEMS BY END OF LEASE


6.1
Unless otherwise agreed, Newco shall release the Site to SNC at the end of the
lease either in the Original State or stripped of all objects above ground
thereon or therein such as greenery, fencing, paving, signposting, pipes and
cables, buildings, plants and other, at the option of SNC.



6.2
Unless removed by the end of the lease, all objects that might then still be
present on or in the Site shall revert to SNC, without SNC owing any
compensation and without prejudice to any other rights of SNC.



ARTICLE 7: SOIL AND GROUNDWATER POLLUTION


7 .1
If any soil or groundwater remediation or management measures are taken by SNC
or Newco that pertain in any way to the activities of Newco on the Site, the
costs thereof shall be borne by Newco.



7.2
Parties have conducted or arranged a study of the environmental state of the
Site soil and groundwater at the start of the Original Lease (the "Baseline
Study"). At the end of the lease the Site shall again be studied. Should any
deterioration of the environmental state of the Site soil and groundwater have
occurred after the date of the Baseline Study, Newco shall ensure that it is
remediated to the environmental states at the date of the Baseline Study, unless
parties agree otherwise. Should the government regulations then in force require
remediation at the end of the lease that goes beyond remediation to the
environmental state of the Site soil and groundwater at the start of the lease.
SNC and Newco shall discuss with one another the costs of those more extensive
measures and the imputation of those costs to SNC and/or Newco.



ARTICLE 8: Intentionally left blank.


ARTICLE 9: TRANSFER TO GROUP COMPANIES


9.1
Newco shall hereby co-operate from the outset with any transfer by SNC of its-
legal relationship with Newco under the present Agreement to a Group company so
that such transfer is effected as soon as SNC and the Group company concerned
have informed Newco thereof.



9.2
A "Group company" shall be understood to mean:



Royal Dutch Petroleum Company (a Dutch company), The "Shell" Transpon and
Trading Company p.l.c. (an English company) and any corporation (whether or not
possessing legal personality) apan from SNC and Newco that at any time is a
direct or indirect affiliate of both or either of the first-named companies.


For the purposes of this Agreement, a corporation shall be deemed:


(i)
to be a direct affiliate of another corporation if the latter possesses shares
or equivalent rights entitling it to cast fifty per cent (50%) or more of the
votes at a general shareholders' meeting (or equivalent body) of the former; and
to be an indirect affiliate of several corporations if they possess shares or
equivalent rights entitling them to jointly cast fifty per cent (50%) or more of
the votes at its general shareholders' meeting (or equivalent body); and



(ii)
to be an indirect affiliate of one or more corporations ("the parent
company/companies") if a series of corporations can be identified that stans
with the parent company/companies and ends with that corporation, with the
relationship between the corporations being such that each corporation in the
series, except the parent company/companies, is a direct affiliate of one or
more of the corporations preceding it in the series.



Notwithstanding the foregoing, none of the portfolio companies of Apollo
Management IV, L.P. or its Affiliates other than Shell Epoxy Resins, Inc. and
its subsidiaries shall be deemed to be an affiliate of Shell Epoxy Resins, Inc.
or any of its subsidiaries.







--------------------------------------------------------------------------------





ARTICLE 10: APPLICABLE LAW AND COMPETENT COURT


10.1    The present Agreement shall be governed by the laws of the Netherlands.


ARTICLE 11: ARBITRATION


11.1
Any dispute arising out of or in connection with this Lease, including any
question regarding the existence, validity or termination of this Lease, shall
be exclusively processed in accordance with this Article 11.



11.2
In the event of a dispute between the parties, the parties shall, within ( 10)
days of a written request by either party to the other party, meet in good faith
to resolve such dispute or differences.



11.3
Any dispute which cannot be resolved by the parties shall be submitted to the
Joint Operating Committee under the SUMF Agreement which shall endeavor to
amicably resolve the dispute. The parties shall provide the Joint Operating
Committee with such information as it reasonably requires to enable it to
determine the issues relevant to the dispute.



11.4
Any dispute which cannot be resolved by the Joint Operating Committee shall be
submitted to the Steering Committee under the SUMF Agreement, which shall
endeavor to amicably resolve the dispute. The parties shall provide the Steering
Committee with such information as it reasonably requires to enable it to
determine the issues relevant to the dispute.



11.5
Any dispute which cannot be resolved by the Steering Committee shall be
submitted to mediation before a mediator selected by the Steering Committee. The
parties shall bear their own costs for mediation and the cost of the mediator
shall be borne equally.



11.6
If the parties are unable to select a mediator within fifteen (15) days or if
the dispute is not resolved as a result of the mediation within sixty (60) days
(or such other period as may be agreed by the parties), either party may submit
the matter to arbitration for final, binding and exclusive settlement by three
arbitrators in accordance with the UNCITRAL Arbitration Rules, with the
President of the ICC Court of International Arbitration to act as the appointing
authority, such arbitration to be held in Rotterdam, Netherlands. Any
arbitration decision pursuant to this Article 11 shall be final and binding upon
the parties and judgment thereon may be entered in any court of competent
jurisdiction. Costs incurred by the parties in carrying on any arbitration
proceeding hereunder (including reasonable attorneys' fees and arbitration fees)
shall be borne by the non-prevailing party or apportioned by the arbitrator
based on fault.



11.7
Pending resolution of any dispute between the parties, the parties shall
continue to perform in good faith their respective obligations under this Lease
based upon the last agreed performance demonstrated prior to the dispute.



11.8
Resolution of any dispute between the parties involving payment of money by one
party to the other shall include payment of interest, if any, from the original
due date of such amount.



11.9
Each party shall, in addition to all rights provided herein or provided by law,
be entitled to the remedies of specific performance and injunction to enforce
its rights hereunder.



11.10
The fact that the dispute resolution procedures specified in this Article 11
shall have been or may be invoked shall not excuse any party from performing its
obligations under this Lease, and during the pendency of any such procedure all
parties shall continue to perform their respective obligations in good faith.



ARTICLE 12: ASSIGNMENT


Newco shall be entitled to assign this Lease to an Affiliate (as defined in the
SUMF Agreement) or to a lender or lenders for security purposes so long as such
lender is a bona fide financial institution with a business that includes
lending money and has a net worth in excess of 100,000,000 US dollars, without
the prior written consent thereto of SNC (and such lender or lenders shall have
the right (without such prior written consent) to further assign this Lease in
connection with the exercise of their rights and remedies pursuant to such
security agreements). Newco shall provide SNC notice of such assignment promptly
after any such assignment, but in any event within sixty (60) days of such
assignment. Except as provided above in this Section, any other assignment of
the Lease by Newco to a third party shall require consent of SNC, such consent
not to be unreasonably withheld or delayed. Except as provided above in this
Section, any other assignment of the Lease by Newco to a third party shall
require consent of SNC, such consent not to be unreasonably withheld or delayed.
Notwithstanding anything contained herein to the contrary, in no event shall
Newco be entitled to assign or further assign this Lease or sublet the Site
without the prior consent of the Moerdijk Harbor Authority. SNC stipulates by
way of third party stipulation (in Dutch: "derdenbeding") for the benefit of a
lender which is an assignee of Newco under this Lease, that, in the event of a
default by Newco under the Lease, it shall accept any curative acts undertaken
by or at the instigation of such lender as if they had been undertaken by Newco.







--------------------------------------------------------------------------------





ARTICLE 13: ENVIRONMENTAL AGREEMENT


Newco and SNC acknowledge that notwithstanding any provision to the contrary in
this Lease, the provisions of Clause 10.3 of the Environmental Agreement between
Shell Petroleum N.V. and Shell Epoxy Resins, Inc. for the Non-U.S. properties
dated the date hereof (the "Environmental Agreement") shall apply as between any
Seller Indemnified Party (as defined in the Environmental Agreement) and SER
Indemnified Party (as defined in the Environmental Agreement) and any person or
entity to whom a transfer or assignment is made in accordance with Clause 11.1
of the Environmental Agreement. Any obligation or liability of any SER
Indemnified Party or Seller Indemnified under this Agreement shall be without
prejudice to the rights, if any, of the relevant party to claim Environmental
Damages (as defined under the Environmental Agreement) under the Environmental
Agreement. A copy of the Environmental Agreement is attached to this Agreement
for reference at Exhibit E.


ARTICLE 14: Intentionally left blank.




ARTICLE 15: NOTICES


15.1
All notices. requests. waivers, demands, directions and other communications
required or permitted to be given under this Agreement sball be in writing and
in English. This provision shall not prevent communications relating to the
operations of the Site from being made in the language spoken in the
jurisdiction in which the Site is situated. Notices may be given in electronic
form (including facsimile transmission and telex communications and e-mail) and
shall be delivered personally, sent by facsimile transmission, or email, sent by
nationally recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the other Parties at their
addresses set forth in the introductory paragraphs of this Agreement (or such at
their address for a Party as shall be specified by like notice from such Party
to the other Party) and, in the case of the Newco. to the attention of the Plant
Manager. with copies to:



Shell Epoxy Resins, Inc.
1600 Smith Street
24th floor
Houston, Texas 77002
Attention: President
Telecopy: (713) 241-5333


Shell Epoxy Resins Nederland B.V.
PO Box 606
3190 AN Hoogvliet
Rotterdam
The Netherlands
Attention: Ewoud Pals
Telecopy: 31(0)40 4314649


Resin Acquisition, LLC
c/o Apollo Managemenr IV, LP.
New York, New York 10019
Attention: Scott Kleinman
Telecopy: (212) 515-3288


All such notices and other communications shall be deemed to have been given and
received, (i) in the case of personal delivery, delivery by facsimile
transmission or e-mail on the date of delivery, if delivered during business
hours on a business day or, if not so delivered, the next succeeding business
day (ii) in the case of delivery by nationally recognized overnight courier, on
the second business day following dispatch and (iii) in the case of mailing, on
the fifth business day following such mailing.


15.2
A Party may change its notice details on giving notice to the other Party of the
change in accordance with this Article 15. That notice shall only be effective
on the date falling three (3) clear business days after the notification has
been received or such later date as may be specified in the notice. Any notice
so delivered will comply with the terms of this Article 15.






--------------------------------------------------------------------------------











So drawn up and signed on _____________________________, 2000.










SHELL NEDERLAND CHEMIE B.V.


By:
Name:
Title:









SHELL EPOXY RESINS NEDERLAND B.V.


By:
Name:
Title:








